           Case 1:18-cv-01076-PB Document 14 Filed 05/28/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE


 JAMES R. DALTON,
      Plaintiff,
                                                           Civil Action No. 1:18-cv-01076
 v.

 GE JOB AND INCOME SECURITY PLAN
 FOR HOURLY AND CERTAIN NON-
 EXEMPT SALARIED EMPLOYEES; GE
 HEALTH BENEFITS FOR PRODUCTION
 EMPLOYEES PLAN; GE PENSION PLAN;
 AND GENERAL ELECTRIC COMPANY,
      Defendants.


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff James Dalton and Defendants GE Job

and Income Security Plan for Hourly and Certain Non-Exempt Salaried Employees, GE Health

Benefits for Production Employees Plan, GE Pension Plan, and General Electric Company, by and

through their respective counsel, hereby stipulate that all claims in the above-styled action shall be

and the same hereby are dismissed with prejudice. Each party shall bear his or its own costs,

attorney’s fees, and expenses of litigation.




                                                  1
         Case 1:18-cv-01076-PB Document 14 Filed 05/28/19 Page 2 of 3




DATED: May 28, 2019
                                          Defendants GE Job and Income Security Plan
Plaintiff James R. Dalton,                for Hourly and Certain Non-Exempt Salaried
                                          Employees, GE Health Benefits for
By his Attorneys:                         Production Employees Plan, GE Pension
                                          Plan, and General Electric Company,
/s/ Cheryl C. Deshaies
Cheryl C. Deshaies (NH Bar #12848)        By their Attorneys:
Law Office of Cheryl C. Deshaies
P.O. Box 648                              /s/ Byrne J. Decker
Exeter, NH 03833                          Byrne J. Decker (NH Bar #9300)
Tel: (603) 580-1416                       Ogletree, Deakins, Nash, Smoak
Fax: (888) 308-7131                       & Stewart, P.C.
Email: cdeshaies@deshaieslaw.com          2 Monument Square, 7th Floor
                                          Portland, ME 04101
                                          Tel: (207) 387-2963
                                          Fax: (207) 387-2986
                                          Email: byrne.decker@ogletree.com




                                      2
          Case 1:18-cv-01076-PB Document 14 Filed 05/28/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

        I hereby certify that on the 28th day of May 2019, I filed the foregoing document
electronically through the Court’s CM/ECF system, which caused the following parties or counsel
to be served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Cheryl C. Deshaies
       Law Office of Cheryl C. Deshaies
       P.O. Box 648
       Exeter, NH 03833

                                           /s/ Byrne J. Decker
                                           Byrne J. Decker (NH Bar #9300)




                                              3
